KITE, Justice,
dissenting.
[¶ 41] I cannot agree with the majority’s resolution of this case. There is no dispute that the fusion resulted from Mr. Phillip’s work injury. The only way the hearing examiner could conclude otherwise was to find *537that the fusion was unnecessary. Yet that finding does not appear in the hearing examiner’s order.
[¶ 42] Moreover, the hearing examiner’s findings of fact and conclusions of law are inconsistent in that they state that Mr. Phillips had an ascertainable loss “unless he chose to undergo future surgery.” He did choose to undergo future surgery. Therefore, pursuant to the findings of fact, he did not have an ascertainable loss.
[¶43] It may be that the videotape recording and some of the testimony convinced the hearing examiner that the surgery was unnecessary. If so, a finding to that effect should appear in the order. As we said in State ex rel. Dept. of Transportation v. Legarda, 2003 WY 130, ¶ 10, 77 P.3d 708, ¶10 (Wyo.2003), to survive judicial review the record of a contested agency action must contain such factual findings as would permit a court to follow the agency’s reasoning from the evidentiary facts on record to its eventual legal conclusions. When an agency does not' set forth sufficient findings to permit this Court to follow its reasoning, we cannot uphold its decision. The hearing examiner’s findings in Mr. Phillips’ ease do not support the conclusion that he had an ascertainable loss. For this reason, I would reverse the hearing examiner’s determination.